IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-51,030-07


EX PARTE PAUL ANDREW PROPES, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W199-82537-08-HC4 IN THE 429TH DISTRICT COURT

FROM COLLIN COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated sexual assault of a child and two counts of indecency with a child, and was sentenced to
life imprisonment for each of the aggravated sexual assault counts, twenty years' imprisonment for
one of the indecency counts and ten years' imprisonment for the other indecency count.
	On June 13, 2013, the trial court made findings of fact and conclusions of law,
recommending that relief be denied.
	The trial court's findings did not fully address all fact issues necessary to the resolution of
the claims that Applicant raised.  Nonetheless, this Court has undertaken an independent review of
all the evidence in the record.  Therefore, based on the trial court's findings of fact and conclusions
of law as well as this Court's independent review of the entire record, we deny relief.
 
Filed: October 23, 2013
Do not publish